Citation Nr: 1708651	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right hip bursitis from May 13, 2007 to December 2, 2013.

2.  Entitlement to an initial evaluation in excess of 20 percent for right hip limitation of flexion beginning December 3, 2013.

3.  Entitlement to an initial compensable evaluation for right hip limitation of extension beginning December 3, 2013.
 
4.  Entitlement to an initial compensable evaluation for service-connected acne.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2013.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania and Roanoke, Virginia.  The case came to the Board from the Roanoke RO.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claims for increased ratings for service-connected right hip disability, service connection was established by a December 2007 rating decision, and a 10 percent evaluation was assigned effective May 13, 2007, for right hip bursitis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019 which provides that the disability will be rated on limitation of motion of affected parts, as degenerative arthritis.  By a January 2014 rating decision, the Veteran's right hip disability was recharacterized as right hip limitation of flexion and right hip limitation of extension effective December 3, 2013.  A 20 percent evaluation was assigned for right hip limitation of flexion pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5252, and a noncompensable evaluation was assigned for right hip limitation of extension pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251.

The United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

As noted above, the Board remanded the case in August 2013 for additional development to included affording the Veteran a VA examination to determine the severity of his right hip disability.  The Veteran underwent VA examination in November 2016, but joint testing for pain on passive motion does not appear to have been done.  Therefore, the Board finds that this issue must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  

With respect to the claim for increased rating for acne, in its August 2013 remand, the Board directed that the Veteran be provided a VA dermatology examination during a flare up if possible to determine the severity of his service-connected acne.  Although a scars examination was completed, an examination to determine the current severity of any active acne was not conducted.  Therefore, the Board finds that this issue as well must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic-type examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating hip disabilities and scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right hip disability.  In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  A complete rationale for any opinions expressed must be provided.

2.  The Veteran should be afforded a dermatology examination.  To the extent possible, the Veteran should be scheduled for the examination during an active period of flare of his service-connected acne.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating skin disabilities and scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




